Title: Cabinet Meeting. Opinions on Relations with France and Great Britain, [7 December 1793]
From: Jefferson, Thomas,Randolph, Edmund,Hamilton, Alexander,Knox, Henry
To: 



[Philadelphia, December 7, 1793]

At a meeting of the heads of departments & Atty genl. at the President’s on the 7th. of Dec. 1793.
Mr. Genet’s ltre of Dec. 3. questioning the right of requiring the address of Consular commissions to the President was read. It is the opinion that the address may be either to the US. or to the President of the US. but that one of these should be insisted on.
A letter from James King was read, dated Philadelphia Nov. 25. 1793, complaining of the capture of his schooner Nancy by a British privateer & carried into N. Providence, and that the court there has thrown the onus probandi on the owners, to shew that the vessel & cargo are American property. It is the opinion that mr King be informed that it is a general rule that the governmt. should not interpose individually till a final denial of justice has taken place in the courts of the country where the wrong is done; but that, a considerable degree of information being shortly expected relative to these cases, his will be further considered and attended to at that time.
The Secretary of state informed the President that he had received a number of applications from mr Genet on behalf of the refugees of St. Domingo who have been subjected to tonnage on their vessels & duties on their property on taking asylum in the ports of this country, into which they were forced by the misfortunes of that colony. It is the opinion that the Secretary of state may put the petitions into the hands of a member of the legislature in his private capacity to be presented to the legislature.

Th: Jefferson
Edm: Randolph
A Hamilton
H Knox

